344 S.W.3d 717 (2011)
STATE of Missouri, Respondent,
v.
Errol L. ISOM, Appellant.
No. WD 71835.
Missouri Court of Appeals, Western District.
March 15, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
Application for Transfer Denied August 30, 2011.
Melinda K. Pendergraph, for Appellant.
Karen L. Kramer, for Respondent.
Before Division Two: KAREN KING MITCHELL, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Errol Isom appeals from his convictions by jury of two counts of delivering a controlled substance, § 195.211. Isom was sentenced as a prior drug offender to concurrent terms of fourteen years imprisonment on those counts. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).